Case 1:20-cv-09923-RA Document 30 Filed 04/15/21 Page 1of2

USDC-SDNY

 

 

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
DOC#:
MICHAEL A. PARRELLA, DATE FILED:
Petitioner,
¥ 20-CV-9923 (RA)
THE ORANGE RABBIT, INC. and ORDER
NICHOLAS GIACOPELLI,
Respondents.

 

 

RONNIE ABRAMS, United States District Judge:

Petitioner Michae! Parrella is the former chief executive officer of ILKB, LLC, a kickboxing
franchise. Respondent Nicholas Giacopelli is an ILKB franchisee who purchased three ILKB territories
through his corporation, Orange Rabbit. In March 2019, Respondents commenced arbitration with
Petitioner and three others—Scott Ferrari, the President of ILKB; Ryan Healy, ILKB’s Vice President;
and ILKB itself—asserting that they had been fraudulently induced into purchasing the territories and
suffered damages because the business was not profitable. On June 17, 2020, the Arbitrator issued an
Award, granting Giacopelli and Orange Rabbit $791,011.84 in compensatory damages, as well as pre-
judgment interest, reasonable attorneys’ fees and costs, and reimbursement for any advances made for
their JAMS fee obligations. Parrella, Ferrari, Healy, and ILKB were found jointly and severally liable
for the Award. On November 25, 2020, Parrella filed the instant petition to vacate the arbitration. Healy,
Ferrari, and ILKB are not parties to this action.

On January 15, 2021, Respondents filed a cross-motion to confirm the arbitration award, as well
as a motion for joinder of ILKB, Healey, and Ferrari as required parties pursuant to Federal Rule of Civil

Procedure 19(a)(1). Rule 19(a)(1) provides that:
Case 1:20-cv-09923-RA Document 30 Filed 04/15/21 Page 2 of 2

A person who is subject to service of process and whose joinder will not deprive the court

of subject-matter jurisdiction must be joined as a party if: (A) in that person’s absence, the

court cannot accord complete relief among existing patties; or (B) that person claims an

interest relating to the subject of the action and is so situated that disposing of the action in

the person's absence may: (i) as a practical matter impair or impede the person's ability to

protect the interest; or (ii) leave an existing party subject to a substantial risk of incurring

double, multiple, or otherwise inconsistent obligations because of the interest.
Fed. R. Civ. P. 19(a)(1). Respondents assert that this action will have “a direct impact on the obligations
of. .. Healy, Ferrari, and ILKB, who are jointly and severally liable to Giacopelli and Orange Rabbit for
$1,184,594.53.” Dkt. 22 (Resp. Mem.) at 21. Respondents further assert that “Giacopelli and Orange
Rabbit face the potential for multiple litigation and inconsistent rulings if [Healy, Ferrari, and ILKB} are
not joined in this proceeding.” Id. at 21-22. Petitioner has not opposed the joinder motion. See
generally, Dkt. 28 (Pet. Reply). Accordingly, the joinder motion is hereby GRANTED. Respondents
shall serve Healy, Ferrari, and LKB with A summons, the petition to confirm, and this order no later

than April 29, 2021. Should Healy, Ferrari, and ILKB wish to file a motion to vacate the arbitration

awatd or join in Parrella’s motion, they shall do so no later than May 15, 2021.

 

SO ORDERED.
Dated: April 15, 2021 /| 4
New York, New York / / / / _.
ft
RONNIE ABRAMS

United States District Judge
